Citation Nr: 1047289	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-34 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for jock itch.

4.  Entitlement to service connection for foot fungus.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for diabetes mellitus (DM).

7.  Entitlement to service connection for a sinus disorder.

8.  Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.  
He subsequently served in the United States Army National Guard 
(ARNG) from 1987 to 2003, including a period of active duty from 
September 1990 to June 1991.  He also had several periods of 
active duty for training (ACDUTRA), possible additional active 
duty, and inactive duty training (INACDUTRA) which remains 
unverified.

This appeal arises from an October 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in part, denied entitlement to 
service connection for diabetes, a sinus disorder, and a right 
knee disorder.

In August 2010 the Veteran testified at a Travel Board hearing 
before the undersigned.  At the hearing he withdrew issues of 
entitlement to service connection for hypertension, hearing loss, 
jock itch, foot fungus, and a left ankle disorder.  A transcript 
of this proceeding has been associated with the claims file.

The appeal as to the issues of entitlement to service connection 
for DM, a sinus disorder, and a right knee disorder are REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the appellant if further action is required.


FINDING OF FACT

On August 10, 2010, at his Board hearing and prior to the 
promulgation of a decision in the appeal, the Veteran informed 
the Board that a withdrawal of his appeal with respect to the 
matters of entitlement to service connection for hypertension, a 
hearing loss disorder, jock itch, foot fungus, and a left ankle 
disorder was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran with 
respect to the matters of entitlement to service connection for 
hypertension, a hearing loss disorder, jock itch, foot fungus, 
and a left ankle disorder have been met.  38 U.S.C.A. § 7105(b) 
(2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. 
§ 20.204.

In the present case, the Veteran, on the record at his August 
2010 hearing before the Board (the transcript of which is of 
record) has withdrawn his appeal with respect to the matters of 
entitlement to service connection for hypertension, a hearing 
loss disorder, jock itch, foot fungus, and a left ankle disorder 
and, hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to those issues.  
Accordingly, the Board does not have jurisdiction to review the 
appeal with respect to the matters of entitlement to service 
connection for hypertension, a hearing loss disorder, jock itch, 
foot fungus, and a left ankle disorder and it is dismissed.


ORDER

The appeal with respect to the matters of entitlement to service 
connection for hypertension, a hearing loss disorder, jock itch, 
foot fungus, and a left ankle disorder is dismissed.


REMAND

The file contains evidence that the Veteran was first diagnosed 
with diabetes in 1995, or 4 years after his last verified period 
of service.  ARNG treatment records in 1996 note he was being 
treated for diabetes with glucotrol.  He initially testified that 
he was diagnosed with diabetes in 1997 when he had a diabetic 
attack while on duty in Honduras for approximately 30 days.  He 
later clarified that he actually was first diagnosed with 
diabetes in 1995 and was prescribed glucotrol tablets.  

The Board notes that a May 1998 medical notation from MEDEL, Soto 
Cano Air Base, Honduras (United States Southern Command) noted 
the Veteran was transported by ambulance for evaluation of blood 
sugar in excess of 300.  He claimed to be a non-insulin dependent 
diabetic who ran out of medication 10 days prior.  At time of 
examination he had no complaints, but acknowledged an erratic 
diet since deployment.  His medications were refilled and the 
examiner recommended monitoring and follow-up with his regular 
health care provider upon returning to the United States.  VA has 
yet to determine the status of his duty in Honduras.

Subsequently his ARNG medical histories noted his being under 
medication for diabetes.  He remained in the ARNG with a 
permanent profile until being referred to a physical evaluation 
board for separation in August 2003.

Regarding sinusitis, the Veteran testified that he suffered from 
sinusitis beginning in 1974 or 1975 while serving in Korea; and 
has continued to suffer from sinusitis to the present time.  

The service treatment records contain a January 1994 sick slip 
noting a 1 day history of sinus pressure.  Several medical 
history reports including in February 1987 and June 1991, report 
a history of sinusitis.  An October 1994 ARNG annual medical 
certificate notes no medical problems.  

Finally he has alleged that he injured his right knee in service 
in 1976, and reinjured it in Iraq in 1990.  He was subsequently 
treated at VA in August 1991 and diagnosed with bursitis.  He has 
not received any treatment for a right knee disorder since that 
time.  

The service treatment records reveal that a January 1977 
examination noted a normal examination although noting a history 
of chondromalacia patella.  A February 1991 emergency room record 
revealed a report of right knee discomfort with a 3 months 
history of giving way while in Saudi Arabia.  He now had swelling 
for the past week.  Right knee x-rays noted marked soft tissue 
swelling at the pre-pattelar area.  The underlying bone and 
joints were intact and there was no evidence of fracture or 
dislocation.  A service out processing examination in June 1991 
noted a history of bilateral knee swelling, and pain.  The 
examiner of the knees was normal.  A July 1991 right knee 
examination revealed a thickened right prepattellar area.  The 
Veteran reported bursa erythema for a week.  The right knee was 
stable, and within normal limits.  The examiner noted the Veteran 
had right knee supra patellar bursitis which was slowly 
resolving.   The expected recovery time was 2 to 4 months.  A 
subsequent October 1994 annual physical examination noted no 
medical problems.  

Although it appears that the RO contacted the Veteran's National 
Guard component, the request for records did not include 
verification of all periods of service, nor did it request copies 
of the Veteran's personnel (201) file.  In this regard, the RO 
should once again contact the Retired Activities Branch of the 
Alabama ARNG, the Records Management Center, or any other 
appropriate location, to verify all periods of service and in 
particular the period around the May 1998 timeframe; and, to 
request copies of the Veteran's personnel file.

The Veteran failed to report for a scheduled October 2007 VA 
examination.  In his notice of disagreement in November 2007 and 
in his June 2010 Travel Board testimony, he alleged that he had 
not received notification for the VA examination.  

The October 2007 rating action denied service connection, in 
part, because evidence expected from this examination could not 
be considered.

The Board notes that the Veteran had two periods of verified 
active service, as well as several periods of yet to be verified 
ADT.  The record reveals reports of right knee and sinus 
conditions during the first period of service.  However, there is 
no medical opinion addressing whether the Veteran had a 
preexisting right knee disorder or sinusitis which may have been 
aggravated by his subsequent periods of active service, or ADT.     

While the Veteran's post-service medical records indicate that he 
was diagnosed with diabetes mellitus approximated 5 years post 
service; there is no medical opinion addressing whether the 
preexisting diabetes mellitus may have been aggravated by any 
subsequent period of ADT or active duty.  Therefore, the Board 
finds that VA examinations and medical opinions are necessary for 
the purpose of determining the nature and etiology of any 
diabetes mellitus, sinusitis, or right knee disabilities that may 
be present.

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claims for the 
benefit sought.  Such assistance shall include providing medical 
examinations or obtaining a medical opinions when such 
examinations or opinions are necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 
3.159(c) (4) (2010).  

The threshold for finding a link between current disability and 
service is low for the purposes of providing a medical 
examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83. Therefore, with the evidence before 
the Board regarding the potential for the Veteran to have 
aggravated his conditions, the Board finds that the Veteran 
should be afforded another opportunity for a VA medical 
examination with a nexus opinion to determine whether the 
Veteran's right knee condition, sinusitis, or diabetes was 
aggravated by or is in any way related to his active military 
service.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Retired 
Activities Branch, Alabama Army National 
Guard, National Personnel Records Center 
(NPRC), Records Management Center (RMC), or 
any other appropriate location, to request 
the Veteran's complete personnel (201) file, 
as well as verification of all periods of 
service.  Please have the records center 
indicate which dates are active duty, and 
which are drill, or active duty for training.  

2.  The RO should notify the Veteran that 
given the possible unavailability of his 
complete personnel (201) file records, he may 
submit alternative records to substantiate 
his claim,

3.  The RO/AMC should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file, including private treatment 
records and records from the VA Medical 
Center relating to the Veteran's diabetes, 
sinusitis, and right knee disorders.  All 
attempts to secure this evidence must be 
documented in the claims file.

4.  The Veteran should be accorded an 
examination by a physician knowledgeable in 
orthopedics for the purpose of determining 
the diagnosis of any and all right knee 
disorders that may be present.  The Veteran's 
claims folder and a copy of this REMAND 
should be provided to the examiner for review 
prior to completion of the examination.  
Moreover, a notation to the effect that this 
record review took place must be included in 
the examination report.  All indicated 
studies, tests, and evaluations should be 
performed.  All pertinent symptomatology and 
findings should be reported in detail. 

The examiner should identify any current 
right knee disorder and should then provide a 
medical opinion and accompanying rationale as 
to whether it is at least as likely as not 
that any current right knee disorder was 
caused by service, or if there was a 
permanent increase in the severity of any 
preexisting right knee condition during any 
of the several periods of service.  If the 
examiner determines that the appellant's 
right knee condition did not increase in 
severity during service, the examiner should 
so indicate.  However, if the examiner finds 
that the right knee condition did increase in 
severity during service, then the examiner 
should express an opinion as to whether this 
increase in severity was proximately due to 
or the result of the hardships of service 
rather than due to the natural progress of 
the disorder.   Accompanying rationale for 
all opinions expressed must be presented and 
should explain the extent to which the 
opinion is based on medical principles and 
the extent to which it is based on the 
history provided by the appellant.  

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why such an 
opinion cannot be provided without 
speculation.

5.  The Veteran should be accorded a VA 
examination for the purpose of determining 
the diagnosis of any and all sinus conditions 
that may be present.  The Veteran's claims 
folder and a copy of this REMAND should be 
provided to the examiner for review prior to 
completion of the examination.  Moreover, a 
notation to the effect that this record 
review took place must be included in the 
examination report.  All indicated studies, 
tests, and evaluations should be performed.  
All pertinent symptomatology and findings 
should be reported in detail. 

The examiner should identify any current 
sinus conditions and should then provide a 
medical opinion and accompanying rationale as 
to whether it is at least as likely as not 
that any current sinus condition was caused 
by service, or if there was a permanent 
increase in the severity of any preexisting 
sinus condition during any of the several 
periods of service.  If the examiner 
determines that the appellant's sinus 
condition did not increase in severity during 
service, the examiner should so indicate.  
However, if the examiner finds that the sinus 
condition did increase in severity during 
service, then the examiner should express an 
opinion as to whether this increase in 
severity was proximately due to or the result 
of the hardships of service rather than due 
to the natural progress of the disorder.   
Accompanying rationale for all opinions 
expressed must be presented and should 
explain the extent to which the opinion is 
based on medical principles and the extent to 
which it is based on the history provided by 
the appellant.  

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why such an 
opinion cannot be provided without 
speculation.

6.  The Veteran should be accorded a VA 
examination for the purpose of determining 
the nature and etiology of his diabetes 
mellitus.  The Veteran's claims folder and a 
copy of this REMAND should be provided to the 
examiner for review prior to completion of 
the examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination report.  
All indicated studies, tests, and evaluations 
should be performed.  All pertinent 
symptomatology and findings should be 
reported in detail. 

The examiner should provide a medical opinion 
and accompanying rationale as to whether it 
is at least as likely as not that the 
Veteran's diabetes mellitus was caused by 
service, or if there was a permanent increase 
in the severity of any preexisting diabetes 
mellitus during his various periods of active 
military service or ACDUTRA.  If the examiner 
determines that the appellant's diabetes did 
not increase in severity during his various 
periods of active military service or 
ACDUTRA, he should so indicate.  However, if 
the examiner finds that the diabetes did 
increase in severity during service, then the 
examiner should express an opinion as to 
whether this increase in severity was 
proximately due to or the result of the 
hardships of service rather than due to the 
natural progress of the disorder.  
Accompanying rationale for all opinions 
expressed must be presented and should 
explain the extent to which the opinion is 
based on medical principles and the extent to 
which it is based on the history provided by 
the appellant.  

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why such an 
opinion cannot be provided without 
speculation.

7.  Thereafter, the RO/AMC must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full.  The RO 
should review the examination reports to 
ensure that they are in complete compliance 
with the directives of this REMAND.  If the 
reports are deficient in any manner, the RO 
must implement corrective procedures at once.

8.  Following any other indicated 
development, the RO/AMC should readjudicate 
the claims.  If any benefit is not granted, 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



 Department of Veterans Affairs


